Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kiri Lee Sharon on 7/29/2021.

The application has been amended as follows: 

1. 	(Currently Amended) An inter-spool energy transfer system, comprising: 
a first spool; 
a second spool, which includes components that are rotatable at a different speed as compared to components of the first spool; 
a compressed air system connected to 
a mechanical drive system connected to 
an inter-spool interface system comprising a planetary gear system coupled to at least one of the components of the first spool and at least one of the components of the second spool, 
gear, 
wherein the inter-spool interface system comprises: 
a controller, which is configured to control supplying and drawing power to and from a planet carrier, wherein the planet carrier is configured to transfer energy between the first and second spools, and

wherein the controller is further configured to control transferring the energy, via the planet carrier, from the first spool to the second spool or from the second spool to the first spool through the inter-spool interface system.

4. 	(Currently Amended) An inter-spool energy transfer system for use in a vehicle including an electrical system, comprising: 
a first spool; 
a second spool, which includes components that are rotatable at a lesser speed as compared to components of the first spool; 
a compressed air system connected to 
a mechanical drive system connected to 
an inter-spool interface system comprising a planetary gear system coupled to at least one of the components of the first spool and at least one of the components of the second spool, 
gear, 
wherein the inter-spool interface system comprises a controller configured to: 
control supplying power to the electrical system by transferring torque, via a planet carrier, from the first spool to the second spool, 
control drawing power from the electrical system by transferring torque, via the planet carrier, from the second spool to the first spool, and 


control transferring power from the first spool to the second spool or from the second spool to the first spool through the inter-spool interface system.


9. 	(Cancelled) 

10. 	(Cancelled)

11. 	(Cancelled)

12. 	(Currently Amended) A method of controlling [[the]] an inter-spool energy transfer system, the inter-spool energy transfer system comprising: 
a first spool; 
a second spool, which includes components that are rotatable at a lesser speed as compared to components of the first spool; 
a compressed air system connected to the first spool; 
a mechanical drive system connected to the second spool; and 
an inter-spool interface system comprising a planetary gear system coupled to at least one of the components of the first spool and at least one of the components of the second spool, 
wherein the planetary gear system includes a sun gear disposed to contact the first spool, a ring gear disposed to contact the second spool, and a planet gear operatively connecting the ring gear and the sun gear, 
wherein the inter-spool interface system comprises a controller configured to: 
control supplying power to the electrical system by transferring torque, via a planet carrier, from the first spool to the second spool, 
control drawing power from the electrical system by transferring torque, via the planet carrier, from the second spool to the first spool, and 
control transferring power from the first spool to the second spool or from the second spool to the first spool through the inter-spool interface system, 

wherein transferring the torque from the first spool to the second spool includes transferring energy from the first spool to the second spool in order to increase available power without increasing first spool speed, and 
wherein transferring the torque from the second spool to the first spool includes transferring energy from the second spool to the first spool in order to increase available power without increasing an engine temperature.  

The method of controlling the inter-spool energy transfer system according to claim 12, wherein: 
transferring the torque from the first spool to the second spool, and transferring the torque from the second spool to the first spool includes transferring the energy from the first spool to the second spool or from the second spool to the first spool in order to control an engine efficiency.  

14. 	(Currently Amended) [[A]] The method of controlling the inter-spool energy transfer system according to claim 12, wherein the energy is transferred from the first spool to the second spool or from the second spool to the first spool in order to increase an engine power response rate.  


Reasons for Allowance
Claims 1-7, 12-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Hoppe (US 2013/0247539 as referenced in OA dated 10/16/2020) and French et al (US 2014/0360205 as referenced in OA dated 10/16/2020).  Hoppe teaches an inter-spool energy transfer system comprising a first spool, second spool, compressed air system, mechanical drive system, and planetary gear system.  French teaches an inter-spool interface system with a controller.
Regarding claims 1, 4, and 12 the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the claim, an inter-spool energy transfer system with a planetary gearing system with a sun gear contacting a first spool with a compressed air system and a ring gear contacting a second spool with a mechanical drive system.  In particular, the planetary gearing system of Hoppe is not in contact with the first and 
Regarding claims 2, 3, 5-7, 13, 14, 18-20, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EDWIN KANG/Examiner, Art Unit 3741